HENDRICK, J.
The written contract of sale contains the following provision:
“The vendor agrees that H. A. Jackson is the broker who has brought about this sale, and agrees to pay said broker his commissions therefor.”
Notwithstanding this provision in the written contract, oral testimony was adduced on behalf of the defendant, to rebut which plaintiff also adduced oral testimony. No objection was made by the plaintiff to thus varying and rebutting the written contract. I have read the entire record, and no objection or exception appears therein. A disputed state of facts arose upon all the evidence, and the trial justice resolved the controverted facts in favor of the defendant.
The judgment appealed from is affirmed, with costs. All concur.